358 F.2d 312
Charles Alvin SOAPE and Esther Gatlin Soape, Appellants,v.LOUISIANA POWER & LIGHT CO. et al., Appellees.
No. 22647.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; Robert A. Ainsworth, Jr., Judge.


1
Edgar Corey, George Leppert, New Orleans, La., for appellants.


2
Drury & Lozes, James H. Drury, New Orleans, La., for Employers' Liability Assur. Corporation, Limited, and W. R. Core.


3
Monroe & Lemann, Melvin I. Schwartzman, Andrew P. Carter, Eugene G. Taggart, W. Malcolm Stevenson, New Orleans, La., for Louisiana Power & Light Co.


4
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.

PER CURIAM:

5
No prejudicial error appearing in the trial of this diversity case, or in the judgment of the Court entered upon the verdict of the jury, that judgment is


6
Affirmed.